                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

United States of America,                     )
                                              )
                     Plaintiff,               )
                                              )
       v.                                     ) Civil No. 2:19-cv-00769-LA
                                              )
James K. Lee,                                 )
                                              )
                     Defendant                )

                                    Agreed Judgment

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of the

United States and against defendant James K. Lee, as a penalty for failure to timely file a

Report of Foreign Bank and Financial Accounts for the 2009, 2010, and 2011 years, the

sum of $1,258,923.45, (which includes a late-payment penalty of $59,060.62, in addition

to the FBAR penalty assessment of $1,056,791, and pre-judgment interest of

$143,071.83), plus accrued pre-judgment interest on the FBAR penalty assessment as

provided by 31 U.S.C. § 3717(a)(1) and accrued late-payment penalties under 31 U.S.C.

§3717(e)(2) from and after March 3, 2020, and to the date of entry of this judgment. Post-

judgment interest on the FBAR penalty assessment shall accrue pursuant to 28 U.S.C. §

1961(a) and post-judgment late-payment penalties shall accrue pursuant to 31 U.S.C. §

3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9, until the judgment is paid in full.




            Case 2:19-cv-00769-LA Filed 07/22/20 Page 1 of 2 Document 12
                7/22
Dated: ____________________, 2020

                                    s/Lynn Adelman
                                    ________________________________
                                    Lynn Adelman
                                    UNITED STATES DISTRICT JUDGE

AGREED:



Dated: July 21, 2020                     s/Michael R. Pahl
                                         Michael R. Pahl
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         Post Office Box 7238
                                         Ben Franklin Station
                                         Washington, D.C. 20044
                                         Telephone: (202) 514-6488
                                         Email: michael.r.pahl@usdoj.gov

                                         Attorney for the United States



Dated: July 21, 2020                     s/Robert M. Romashko
                                         Robert M. Romashko
                                         Husch Blackwell LLP
                                         555 East Wells Street, Suite 1900
                                         Milwaukee, WI 53202-3819
                                         312-662-4665
                                         robert.romashko@huschblackwell.com

                                         Attorney for James K. Lee




         Case 2:19-cv-00769-LA Filed 07/22/20 Page 2 of 2 Document 12
